Wyly, J.
The défendant appeals from the judgment rendering peremptory the mandamus sued out by the relators, requiring him forthwith to take up the warrants issued by the President of the Board of Public Works in favor of the relators, amounting to $62,643, by issuing-therefor his warrants as Auditor upon the general fund of the State for said amount.
The warrants held by the relators, and upon which they demand from the Auditor State warrants for like amount, were issued to them by the President of the Board of Public Works, under a contract made-by them with the relators on the tenth December, 1870, for the purpose of removing obstructions and improving the navigation of Bayou Bartholomew, pursuant to act No. 59 of the extra session acts of 1870.
There are several defenses urged, but the most effectual one is, that on the tenth December, 1870, when the contract was made, out of which the relators’ claim arose, no agreement could be made by the Board of Public Works, or any one else, to increase the amount of the State debt, because it already exceeded $25,000,000,. the limit fixed in the-constitutional amendment then in force.
*367In reply to this defense the relators say that the constitutional amendment was not in force when the contract was made; that it did not go into operation until five days thereafter, to wit, the fifteenth December, 1870, when it was officially promulgated.
The joint resolution proposing the constitutional amendment was approved sixteenth March, 1870, and it is as follows :
“ Be it resolved by the Senate and House of Representatives, in General Assembly convened, two-thirds of the members of each House agreeing thereto, that the following amendment of the Constitution of the State of Louisiana shall be submitted to the people of the State at the next general election for Representatives of the General Assembly, and if approved and ratified by a majority of the voters at said election, the same shall become part of the Constitution:
‘Article —. That prior to the first day of January, one thousand eight hundred and ninety, the debt of the State shall not be so increased as to exceed twenty-five million of dollars.’ ”
We think this amendment of the Constitution became operative from the day it was ratified by the people at the general election which was held on the first Monday of November, 1870. Constitution, article 347. But the relators contend that there is no evidence in the record that the constitutional limitation had been reached when they made the contract of the tenth December, 1870, with the Board of Public Works.
This fact need not be proved. It will be noticed judicially as a historical fact, which came to the knowledge of this court and was announced by it in the case of the State ex rel. Salomon & Simpson v. James Graham, Auditor, 23 An. 402. See authorities collated in Brightly’s Federal Digest, page 365, sections 82, 83, 84, 85, 86, 87. As the State debt could not be increased at the time the contract was made, out of which the relators’ claim arose, they hold no valid obligations of the State, and in our opinion the Auditor did not err in declining to issue to them the State warrants which they demanded of him.
Let the judgment appealed from be annulled; let the mandamus herein be disallowed, and let the relators’ petition be dismissed, with costs of both courts.